Citation Nr: 1033976	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-35 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from October 1963 to August 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  See 
VAOPGCPREC 9-97; 62 Fed. Reg. 15567 (1997) (holding that when 
additional pertinent evidence is received during the time allowed 
for perfecting an appeal, VA must afford the claimant at least 60 
days from the mailing date of a Supplemental Statement of the 
Case (SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is 
against a finding that a current bilateral hearing loss 
disability is related to service.

2.  The preponderance of the competent and credible evidence is 
against a finding that current tinnitus is related to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by active service nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that a letter dated in May 2005, prior to 
the July 2005 rating decision, along with the letters dated in 
March 2006 and October 2006 provided the Veteran with notice that 
fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice 
of the laws and regulations governing disability ratings and 
effective dates as required by the United States Court of Appeals 
for Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  While the Veteran was not provided 
adequate VCAA notice prior to the adjudication of his claims, 
providing him such notice in the above letters, followed by a 
readjudication of the claims in the November 2008 supplemental 
statement of the case "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  
Moreover, even if the above letters did not provided adequate 38 
U.S.C.A. § 5103(a) notice, the Board finds that this notice 
problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claims 
after reading the above letters as well as the rating decision, 
the statement of the case, and the supplemental statement of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all 
available and identified pertinent in-service and post-service 
evidence.  The record also shows that the Veteran was afforded a 
VA examination in June 2007 which is adequate to adjudicate the 
claims because, after a review of the record on appeal and 
examinations of the claimant, the examiner provided a medical 
opinion as to the origins or etiology of the claimant's tinnitus 
and bilateral hearing loss which opinion was based on citation to 
relevant evidence found in the claims file.  See 38 U.S.C.A. 
§ 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(holding that when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate); McLendon v. Nicholson, 20 Vet. App. 79, 84-
86 (2006).

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to his military service.  Specifically, he claims 
that as an Air Force Postal Clerk in the Republic of Vietnam he 
had to go out to the flight line approximately five times every 
day to get mail and these trips exposed him to loud aircraft 
engine noise which damaged his hearing and caused tinnitus.  It 
is also requested that the Veteran be afforded the benefit of the 
doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  Other specifically enumerated 
disorders, including sensorineural hearing loss, will be presumed 
to have been incurred in service if it was manifested to a 
compensable degree within the first year following separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores are less than 94 
percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the 
Veteran's service personnel records document his claims regarding 
being an Air Force Postal Clerk in the Republic of Vietnam.  
Additionally, the Veteran has provided VA with photographs that 
show him around aircraft apparently on a flight while on active 
duty in the Republic of Vietnam.  Moreover, the Board finds that 
the Veteran is both competent and credible to report on the fact 
that he was exposed to loud noise while retrieving mail from 
aircraft on the flight line.  Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  Therefore, the Board will 
concede that he had acoustic trauma while on active duty.  

However, while the Veteran's April 1967 separation examination 
documented increased auditory thresholds after the test result 
were converted from ASA units to ISO (ANSI) units, neither that 
report nor any other service treatment record documented 
complaints, diagnoses, or treatment for hearing loss disability 
in either ear while on active duty as defined by VA.  Similarly, 
service treatment records are negative for complaints, diagnoses, 
or treatment for tinnitus.  Moreover, the Board finds the service 
treatment records, which are negative for complaints, diagnoses, 
or treatment for hearing loss in either ear while on active duty 
and/or tinnitus more credible than the Veteran's claims that he 
had problems with hearing loss and tinnitus while on active duty.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for many 
years after service); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  Accordingly, entitlement to 
service connection for bilateral hearing loss and tinnitus based 
on in-service incurrence must be denied despite the fact that the 
Veteran was exposed to acoustic trauma while on active duty. 
 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumption found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran having compensable sensorineural hearing loss within one 
year of service separation.  Accordingly, entitlement to service 
connection for bilateral hearing loss based on a presumptive 
basis must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1967 and first 
complaints and diagnosis of hearing loss and tinnitus at the 2007 
VA audiological examination to be compelling evidence against 
finding continuity.  Put another way, the 40 year gap between the 
Veteran's discharge from active duty and the first evidence of 
the claimed disorders weighs heavily against his claims.  See 
Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection when 
the Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical documentation 
of his low back condition); Shaw v. Principi, 3 Vet. App. 365 
(1992) (a Veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems hearing conversational speech and ringing in his 
ears since service.  See Davidson, supra; Buchanan, supra; 
Jandreau, supra; Charles, supra.  The Board also acknowledges 
that the Veteran's representative is competent to give evidence 
about what he sees.  However, upon review of the claims folder, 
the Board finds that the Veteran's and his representative's 
assertions that the claimant has had his current hearing loss 
disability and tinnitus since service are not credible.  In this 
regard, the Veteran and his representative's claims are contrary 
to what is found in the post-service medical records.  In these 
circumstances, the Board gives more credence and weight to the 
medical evidence of record, which is negative for complaints, 
diagnoses, or treatment for either of the claimed disorders for 
four decades following his separation from active duty, than the 
Veteran's and his representative's claims.  Therefore, 
entitlement to service connection for bilateral hearing loss and 
tinnitus based on post-service continuity of symptomatology must 
be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disabilities after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a competent and 
credible medical opinion finding a causal association or link 
between the Veteran's bilateral hearing loss and/or tinnitus and 
an established injury, disease, or event of service origin.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease incurred 
therein).  

In this regard, Chad R. Marrs, M.D., in August 2006 reported that 
he was told by the Veteran that he had had problems with 
decreased hearing and tinnitus ever since his tour of duty in the 
Republic of Vietnam during which time the claimant worked in a 
postal unit and was around flight lines on a regular bases.  The 
Veteran also told Dr. Marrs that post-service he did not have any 
noise exposure and worked in sales.  Dr. Marrs thereafter opined 
that "the majority of [the Veteran's] high frequency hearing 
loss is due to noise exposure.  Certainly, this could have been 
caused by his noise exposure during Vietnam.  However, I do not 
have any prior audiograms to compare to.  I have to only go by 
the history of noise exposure he is presenting to me . . . I also 
believe that his tinnitus is coming from this high frequency 
hearing loss."

On the other hand, the June 2007 VA examiner, after a review of 
the entire record on appeal and an examination of the claimant, 
opined that the Veteran's bilateral hearing loss and tinnitus 
"is less likely as not (less than 50/50 probability) caused by 
or a result of acoustic trauma during military service" because 
his service treatment records document normal auditory thresholds 
at entrance and separation and because "the audiometric 
configuration seen today is not consistent with noise induced 
hearing loss."  It was also pointed out that when Dr. Marrs 
provided his opinion he did not have the benefit of reviewing the 
Veteran's in-service audiograms.   

The Board finds more competent and credible the June 2007 VA 
examiner's opinion than Dr. Marrs opinion because that opinion 
was not only based on a history provided by the Veteran but based 
on a review of the record on appeal, including the in-service 
audiograms that Dr. Marrs did not have and which he stated he 
would have liked to have had before providing his opinion.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."); Black v. Brown, 
5 Vet. App. 177, 180 (1995) (holding that a medical opinion is 
inadequate when it is unsupported by clinical evidence).  The 
Board also finds the June 2007 VA examiner's opinion that it "is 
less likely as not (less than 50/50 probability)" that either 
hearing loss or tinnitus was due to the Veteran's military 
service more credible than Dr. Marrs speculative statement that 
the Veteran's current hearing loss "[c]ertainly . . . could have 
been caused by his noise exposure during Vietnam."  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which are 
speculative, general or inconclusive in nature cannot support a 
claim). 

As to the Veteran's and his representative's assertions that the 
claimant's bilateral hearing loss was caused by his military 
service, including his in-service noise exposure, the Board finds 
that this condition may not be diagnosed by its unique and 
readily identifiable features because special equipment and 
testing is required to diagnose hearing loss as defined by 
38 C.F.R. § 3.385 and therefore the presence of the disorder is a 
determination "medical in nature" and not capable of lay 
observation.  Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  Therefore, since laypersons are not capable of 
opining on matters requiring medical knowledge, the Board finds 
that their opinions that bilateral hearing loss was caused by 
service are not credible.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  The Board also finds more 
credible the opinion by the medical expert at the 2007 VA 
examination that his bilateral hearing loss was not caused by his 
military service than these lay claims.  See Black v. Brown, 10 
Vet. App. 297, 284 (1997) (in evaluating the probative value of 
medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical data).

As to the Veteran's and his representative's assertions that the 
claimant's tinnitus was caused by his military service, including 
his in-service noise exposure, the Veteran is once again 
competent to give evidence about what he sees and feels such as 
ringing in his ears since service.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.   The Board 
also acknowledges that the Veteran's representative is competent 
to give evidence about what he sees.  However, as noted above, 
the Board finds that these assertions regarding the Veteran 
having tinnitus since service lacks credibility.  Id.  Moreover, 
the Board finds more credible the opinion by the medical expert 
at the 2007 VA examination that his tinnitus was not caused by 
his military service than these lay claims.  See Black, supra.

Based on the discussion above, the Board also finds that service 
connection for bilateral hearing loss and tinnitus are not 
warranted based on the initial documentation of the disabilities 
after service because the weight of the competent and credible 
evidence is against finding a causal association or link between 
the post-service disorders and an established injury, disease, or 
event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection for 
bilateral hearing loss and tinnitus.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claims, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  




ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


